WALKER, P. J.
— One of the charges against the defendant (appellant here) was that he “did convey or transport over or along a public street or highway in the town of Wetumpka, Alabama, for another,” prohibited liquors. This charge imported no more than a carriage of prohibited liquor by the defendant for another over or along such street or highway, whether or not there was any intent on the part of the defendant or of the person for whom the liquor was carried to put it to an unlawful use. As the charges were made in the alternative, the defendant sought to support the claim that the complaint failed to charge the commission of any criminal offense (Watson v. State, 140 Ala. 134, 37 South. 225) by the suggestion of the constitutional invalidity of the statute (Acts of Ala. 1909, p. 86, § 24) which undertakes to deprive one of the right to do for another what the latter could lawfully do for himself by making it a crime to carry for another over or along any public street or highway prohibited liquor in regard to which there is no other intention or purpose than to *396use it in such way as the law permits. 'The entertainment of that suggestion by this court is foreclosed by the ruling made by the Supreme Court in the case of George Williams v. State, 60 South. 903.
Under written charge 4 requested by the defendant, an acquittal would have been required unless from the evidence iii the case, other than that as to confessions made by the defendant, the jury believed beyond a reasonable doubt, not merely that the corpus delicti had been proved, but that the defendant was guilty of the charge made against him. Evidence of confessions would be superfluous if the law did not permit the jury to convict unless the other evidence in the case was sufficient to satisfy them beyond a reasonable doubt of the defendant’s guilt. It is the corpus delicti, the fact that the offense has been committed, not the defendant’s connection with it, which is required to be proved by evidence independent of any confession made by him. The charge mentioned was properly refused, as were the other charges requested by the defendant.
Affirmed.